C.O. LAW, APC
Clark Ovruchesky, Esq. (SBN: 301844)
co@colawcalifornia.com
3148 Midway Dr., Suite 203
San Diego, CA 92110
Telephone: (619) 356-8960
Facsimile: (619) 330-7610

Attorneys for Plaintiff,
Arsenio Soriano

                    UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF CALIFORNIA

 ARSENIO SORIANO,                         Case No.: 18-cv-1800-MCE-KJN

                Plaintiff,                STIPULATION AND ORDER OF
                       v.                 DISMISSAL AS TO EQUIFAX
                                          INFORMATION
 WELLS FARGO BANK, N.A.,                  SERVICES LLC, WITH PREJUDICE
 EXPERIAN INFORMATION
 SOLUTIONS, INC., and
 EQUIFAX INFORMATION
 SERVICES LLC,

                 Defendants.




      Plaintiff ARSENIO SORIANO (“Plaintiff”) hereby notifies the Court that he

and Defendant EQUIFAX INFORMATION SERVICES LLC (“Equifax”) (jointly

hereinafter referred to as “the Parties”), hereby stipulate to dismiss Defendant

Equifax from the above-entitled action, with prejudice, with each party to bear its

own costs and attorneys’ fees.
Dated: December 17, 2018                 Respectfully submitted,

                                         C.O. LAW, APC

                                         By: /s/ Clark Ovruchesky
                                             Clark Ovruchesky
                                             ATTORNEYS FOR PLAINTIFF

Dated: December 17, 2018                 Respectfully submitted,

                                         NOKES & QUINN

                                         By: /s/ Thomas P. Quinn, Jr.
                                             Thomas P. Quinn, Jr.
                                              ATTORNEYS FOR DEFENDANT
                                             EQUIFAX INFORMATION SERVICES LLC




                                     ORDER
      Pursuant to the foregoing stipulation, Plaintiff’s claims against Defendant
Equifax Information Services LLC (“Equifax”) are dismissed, with prejudice.
Plaintiff and Equifax shall each bear their own costs and attorneys’ fees, and this
case shall proceed on Plaintiff’s remaining causes of action.
      IT IS SO ORDERED.
Dated: December 30, 2018
